              Case
               Case2:19-cr-00155-RSL
                    2:19-cr-00155-RSL Document
                                       Document7-5 Filed08/07/20
                                                8 Filed  08/04/20 Page
                                                                   Page11ofof22




 1                                                                JUDGE ROBERT S. LASNIK
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7   UNITED STATES OF AMERICA,                    )   NO. CR19-155RSL
                                                  )
 8                      Plaintiff,                )
                                                  )   ORDER GRANTING UNOPPOSED
 9                 v.                             )   MOTION FOR EARLY
                                                  )   TERMINATION OF
10   TIMOTHY GOFF,                                )   SUPERVISED RELEASE
                                                  )
11                      Defendant.                )
12
            This matter having come before the Court on the Defendant’s Unopposed Motion
13
     for Early Termination of Supervised Release and the Court having reviewed the motion,
14   and the records and files herein,
15          THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of
16   Mr. Goff’s supervised release is warranted by the conduct of Mr. Goff and in the interests
17   of justice;
18          IT IS FURTHER ORDERED that the term of supervised release for Mr. Goff shall

19   be terminated, effective immediately.
            The Clerk of the Court is directed to send copies of this order to all counsel of
20
     record, and to the United States Probation Office.
21
            IT IS SO ORDERED.
22
            DONE this 7th day of August,, 2020.
23
24
                                             _________________________________
                                              ______________________________________
25                                            ROBERT S. LASNIK
                                             UNITED STATES DISTRICT JUDGE
26

       ORDER GRANTING UNOPPOSED                                    FEDERAL PUBLIC DEFENDER
       MOTION FOR EARLY TERMINATION                                   1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                            Seattle, Washington 98101
       (Timothy Goff; CR19-155RSL) - 1                                             (206) 553-1100
             Case
              Case2:19-cr-00155-RSL
                   2:19-cr-00155-RSL Document
                                      Document7-5 Filed08/07/20
                                               8 Filed  08/04/20 Page
                                                                  Page22ofof22




 1
 2   Submitted by:

 3   s/ Sara Brin
 4   Assistant Federal Public Defender
     Attorney for Timothy Goff
 5   Office of the Federal Public Defender
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED                           FEDERAL PUBLIC DEFENDER
       MOTION FOR EARLY TERMINATION                          1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                   Seattle, Washington 98101
       (Timothy Goff; CR19-155RSL) - 2                                    (206) 553-1100
